Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 03/16/2022.
2. Claims 1-20 are pending in the application.
3. Claims 1-20 have been rejected.
Response to Arguments
4.	Applicant's arguments filed on 03/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that the applied art of Pohlack (US patent 9436603) failed to tech the claim limitation of “inserting instructions for a cache flush associated with executing the code” (Please see the page:9 of the official response submitted on March 16, 2022). Examiner respectfully disagrees because there are several places in similar embodiments of Pohlack’s reference strongly discloses the argued portion of the claim limitations. For example, in column 2, lines:41-65, it clearly mentions that detect the execution of cache line flush type instructions (such as the CLFLUSH instruction of the x86 instruction set) in the context of shared physical pages which is inserting instructions immediately before or after the cache line flush type instructions (Argued portion of the claim limitation: “inserting instructions for a cache flush associated with executing the code”). It is not clear if applicant argues that the applied art fails to teach the claim limitations because Pohlack’s reference mentions inserting the instruction “immediately before” the cache flush instead of claim limitation cited inserting the instruction “for” a cache flush. However, any ordinary skill in the art would understand that inserting the instruction immediately before the cache line flush is simply mean inserting the instruction for a cache flush because that insertion of instruction will be used for cache flush indeed. Therefore, there is strong evidence that Pohlack’s reference clearly teaches the argued portion of the claim limitations. Hence, applicant’s arguments are respectfully traversed and the applied art has been sustained.     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Pohlack (US pat. 9436603). 
4.	As per claims 1, 8, and 15, Pohlack discloses a computer implemented method, a program product and a system for managing application execution, the method comprising: receiving, by one or more computer processors, code having a security classification; determining, by the one or more computer processors, that the code is untrusted according to the security classification (2:35-65, and 3: 36-65; wherein it emphasizes that receiving program instructions that are designated by security manner and determined as malicious); and inserting, by the one or more computer processors, instructions for a cache flush associated with executing the code (3:1-20, and 4:15-57; wherein it elaborates that inserting instructions for a cache flush associated with executing the instruction).
5.	As per claim 2, Pohlack discloses the computer implemented method, wherein inserting instructions for a cache flush associated with executing the code comprises an insertion selected from the group consisting of: inserting instructions for the cache flush at a start of an untrusted method, inserting instructions for the cache flush after a method call has returned, and inserting instructions for the cache flush before transitioning to a code portion containing untrusted code (3:35-67, 8:37-65).
6.	As per claim 3, Pohlack discloses the computer implemented method, further comprising: defining, by the one or more computer processors, a basic unit of code having the security classification (8:1-30, 12:10-30).
7.	As per claim 4, Pohlack discloses the computer implemented method, wherein the basic unit of code having the security classification comprises a class (2:45-67, 10:11-31).
8.	As per claim 5, Pohlack discloses the computer implemented method, further comprising: altering, by the one or more computer processors, untrusted code; and executing the untrusted code by the one or more computer processors (3:1-25, 9:5-35).
9.	As per claim 6, Pohlack discloses the computer implemented method, further comprising: setting code security classification according to code system location by the one or more computer processors (11:37-60, 14:7-40).
10.	As per claim 7, Pohlack discloses the computer implemented method, further comprising: altering, by the one or more computer processors, untrusted code; and executing, by the one or more computer processors, the untrusted code; wherein inserting instructions for a cache flush associated with executing the code comprises an insertion selected from the group consisting of: inserting instructions for the cache flush at a start of an untrusted method, inserting instructions for the cache flush after a method call has returned, and inserting instructions for the cache flush before transitioning to a code portion containing the untrusted code (4:10-67, 7:5-33, 11:1-25).
11.	 Claims 9-14, and 16-20 are listed all the same elements of claims 2-7. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 9-14, and 16-20. 
Conclusion

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436